DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks/arguments for Application 17031,685 filed on 3 August 2022.
Claims 18-20 have been canceled. 
Claim 1, 3, 8, 9, and 13 have been amended. 
Claims 1-17 and 21-23 are currently pending and have been examined.

Response to Arguments

A. Claim Rejections - 35 U.S.C. § 112:

Applicant's reply amending claims 1, 18 and 21 has been considered and is found persuasive. Accordingly, the rejection of the above claims under 35 U.S.C. § 112, second paragraph, is withdrawn.

B. Claim Rejections - 35 U.S.C. § 101:

Claims 1-17 and 21-23 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

1. Applicant argues that, similar to the of DDR Holdings, the claims are not directed to an abstract idea because they are necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer technology and therefore recite a technical solution to a technical problem. 

Examiner respectfully disagrees as the rejected claims do not adhere to the same fact pattern seen in DDR Holdings while not necessarily being rooted in computer technology.

In the decision regarding DDR Holdings, the patent at issue provided an Internet-based solution to solve a problem unique to the Internet that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of events after the click of a hyperlink advertisement. Id. at 1256–57, 1259. The patent claims here do not address problems unique to the Internet, so DDR has no applicability.

Receiving a request (instruction) to establish a restricted payment subaccount, including (linking) the subaccount to an account group, sending a registration notification to user device including an account identifier, and registering a primary user account to receive transaction activity notifications (data transmitting) is not a technical solution to a problem, or an improvement to the functioning of a computer or to any other technology or technical field. Applicant’s claims recite an abstract idea of Certain Methods of Organizing Human Activity and are not indicative of integration into a practical application because the additional elements amount to mere instructions to apply the exception using generic computer components. Using a computer/server to receive and transmit data/information over a network from a requestor to establish and register an account, restrict the account according to certain preset rules and instructions, and send out transaction activity notifications is nothing more than executing instructions to apply the exception to a computer which may be interpreted as using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)). Applicant’s claims do not improve the functioning of the computer or any other technology because the claimed invention is merely using the computer/server as a tool to establish and maintain a payment subaccount on a mobile device. The claimed invention only improves the business process of establishing and operating a payment subaccount.

There is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. The claims require no more than a generic computer that perform as intended to function. Applicant’s argument is therefore unpersuasive. 

2. Applicant argues that the abstract idea is integrated into a practical application and therefore subject matter eligible under Step 2A by (1) improving device security for minority users because the server of the account service provider maintains, and relies upon "an existing trusted relationship between the second user account and the first user account, and (2) ensuring privacy for minority users because, at creation of the restricted mobile payment account, "user account information and the unique user account identifier of the second user account" are shared "with an issuing system ... without sharing personally identifying information of a user associated with the second user account.

Examiner respectfully disagrees. According to 2019 PEG, limitations that are indicative of integration into a practical application include:

Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)

Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo

Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)

Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)

Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. In particular, the claims only recite the additional elements – (1) improving device security for minority users because the server of the account service provider maintains, and relies upon "an existing trusted relationship between the second user account and the first user account, and (2) ensuring privacy for minority users because, at creation of the restricted mobile payment account, "user account information and the unique user account identifier of the second user account" are shared "with an issuing system ... without sharing personally identifying information of a user associated with the second user account. However, claiming to improve device security by relying upon “an existing trusted relationship” between users is nothing more than the use of a rule and/or condition in order to implement the transaction or activity, whereas claiming to ensure privacy by use of a unique user account identifier in place of personal identifying information of a user associated with the account does nothing to improve the technology and/or devices associated with the technology inasmuch as the unique identifier is merely being utilized in a manner in which it is intended to perform – e.g., to represent the data/information (personal identifying information) behind it. Therefore, the claims do not integrate the abstract idea identified into a practical application.

The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of conventional computer components. All the steps are recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence claims are directed to an abstract idea. Applicant’s argument is therefore unpersuasive. 

3. Applicant argues that the recite an "inventive concept" and hence constitute "significantly more" under Step 2B. 

Examiner respectfully disagrees. As stated above, using a computer/server to receive and transmit data/information over a network from a requestor to establish and register an account, restrict the account according to certain preset rules and instructions, and send out transaction activity notifications is nothing more than executing instructions to apply the exception to a computer which may be interpreted as using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)). Applicant’s claims do not improve the functioning of the computer or any other technology because the claimed invention is merely using the computer/server as a tool to establish and maintain a payment subaccount on a mobile device. The claimed invention only improves the business process of establishing and operating a payment subaccount. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Moreover, whereas the additional elements comprise the use of generic computer components that does not amount to significantly more when considered individually, when combined an inventive concept is not found in the conventional and generic arrangement of the additional element, i.e., mere use of the devices described as intermediaries, which are applied to carry out the abstract idea identified, which also does not amount to significantly more than the abstract idea itself. Thus the recited generic computer components perform no more than their basic computer functions. There is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. 

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions for creating a restricted payment subaccount comprising the steps of merely receiving a request (instruction) to establish the restricted payment subaccount, including (linking) the subaccount in an account group, sending a registration notification to user device including an account identifier, and registering a primary user account to receive transaction activity notifications (data transmitting), but for the recitation of generic computer components, using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Applicant’s argument is therefore unpersuasive. 

The rejection is therefore maintained.

C. Claim Rejections - 35 U.S.C. § 103:

Claims 1-17 and 21-23 stand rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. Patent No. 10,102,517 of Akin ("Akin") in view of U.S. Publication No. 2014/0258123 of Fernandes ("Fernandes"). 

1. Applicant argues that the cited references do not disclose a “user account group” and/or “that the second user account [child account] is included in a user account group with the first user account”, as recited in claim 1.

Examiner respectfully disagrees. Akins discloses:

FIG. 3 [301]: “A memory stores account information for a parent, wherein the account information includes information regarding a child of the parent” – discloses wherein a parent and child account are associated with each other in an “affinity” or relationship-type group setting.

C2 L28-67; C3 L1-20: “The system can include a child’s mobile device 120 … Similarly, the system can include a parent’s mobile device 170 … The memory 132 can be a distributed memory. The memory 132 can store a parent account 133 … The parent account 133 can be an account of the parent of the child … The parent and/or the child can be users of the payment provider … the child can check in at a location (such as via an app of the child’s mobile device 120 or via an app of the parent’s mobile device 170 … The system can include the child’s social network 150 … The system can include the parent’s social network 160 … Thus, the parent’s social network 160 can … monitor or be aware of the location of a member …” – discloses wherein a parent and child account are configured to belong in the same group system.

The limitations for the claims as written, do not differentiate from the disclosures described and are therefore interpreted broadly. The Office thus asserts that the argued features are sufficiently disclosed by the cited reference(s) in view of the current language of the claim recitation.

2. Applicant argues that the cited references do not disclose “the user account group represents an existing trusted relationship between the second user account and the first user account”, as recited in claim 1.

Examiner respectfully disagrees. Akins discloses:

FIG. 3 [303]: “The processor(s) access an account of the parent of the child” – discloses a relationship arrangement between parent and child accounts.

Abstract: “… a determination is made whether the first entity has a subservient relationship with a second entity … a first set of purchasing limitations is applied to the request in response to the determination that the first entity has the subservient relationship with the second entity …” – discloses wherein an existing relationship is determined between account users or holders.

The limitations for the claims as written, do not differentiate from the disclosures described and are therefore interpreted broadly. The Office thus asserts that the argued features are sufficiently disclosed by the cited reference(s) in view of the current language of the claim recitation.

3. Applicant argues that the cited references do not disclose "causing, by the server of the account service provider, creation of the restricted mobile payment account based at least in part on sharing the user account information [of a second user account and obtained from the first user device] and the unique user account identifier of the second user account [obtained from the second user device] with an issuing system," as claim 1 recites.

Examiner respectfully disagrees. Fernandes discloses:

[0043]: “… step may comprise, for example, storing the received verification information and associated transaction limitations in a secure storage area, and/or generating a secure compact identifier, such as a PIN, that the initiator will use (along with, for example, his mobile phone number) for identity verification for each later transaction” – discloses use of an identification number to reference verified identity information belonging to an account holder.

[0066]: “Computer code that controls the system to configure the newly created, or existing, account with the limitations associated with the verification information provided by the initiator, and to generate a secure, compact identifier (for example, a secure PIN) that the initiator will use in later transactions. Alternatively, the system may send a request for self-generated PIN to the initiator, and subsequently receive the initiator’s PIN” – discloses use of an identification number to reference identity verified information belonging to an account holder.

[0072]: “… the step of configuring the account based on verification information and generating the secure compact identifier 240 …” – discloses use of an identification number to reference verified identity information belonging to an account holder.

The limitations for the claims as written, do not differentiate from the disclosures described and are therefore interpreted broadly. The Office thus asserts that the argued features are sufficiently disclosed by the cited reference(s) in view of the current language of the claim recitation.

4. Applicant argues that the cited references do not disclose "wherein sharing the user account information and the unique user account identifier comprises sharing without sharing personally identifying information of a user associated with the second user account," as claim 1 recites. 

Examiner notes that the argument is made with respect to an amended claim which have been considered but are moot in view of the ground of rejection provided below.

The limitations for the claims as written, do not differentiate from the disclosures described and are therefore interpreted broadly. The Office thus asserts that the argued features are sufficiently disclosed by the cited reference(s) in view of the current language of the claim recitation. Applicant’s argument is therefore unpersuasive.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Representative method claim 1 recites “… wherein sharing the user account information and the unique user account identifier comprises sharing without sharing personally identifying information of a user associated with the second user account.”  However, it is unclear where, in the specification, support for the limitation feature can be found. 

Examiner is unable to find any generic, conventional or specific examples/formula/algorithms described in the instant specification that shows that Applicant was in possession of an invention that facilitates the steps recited. Examiner is unable to find where, in the specification, description of an actual reduction to practice which would be evidenced by formulas, flow-charts, programming steps, etc. that are sufficiently detailed can be found to enable the devices recited (e.g., Internet, online portal, network) to perform the steps described. (Lack of algorithm, MPEP 2161.01 I, “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”).

The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.

There is no description that provides for how one of ordinary skill in the art would practice the instant invention with any known or novel tool. Thus even though some of the claim language is supported in disparate portions of the specification, the claimed invention as a whole is directed to a "black box" that is not supported by any generic or specific examples that show possession thereof nor could the outcomes thereof be predicted or replicated. "Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc)]." 

The instant specification lacks any description of an actual reduction to practice which would be evidenced by formulas, flow-charts, programming steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth "in such full, clear, concise, and exact terms" to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971 ). 

Independent claims 8 and 21 recite substantially the same limitations as claim 1 above and are ineligible for the same reasons. 

Dependent claims 2-7, 9-20, and 22-23 are rejected based upon their dependency upon rejected independent claims 1, 8, and 21.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, method claim 1 is directed towards facilitating establishing a restricted payment account as a subaccount of a primary payment account. Claim 1 is directed to the abstract idea of using rules and/or instructions for creating a restricted payment subaccount comprising the steps of merely receiving a request (instruction) to establish the restricted payment subaccount, including (linking) the subaccount in an account group, sending a registration notification to user device including an account identifier, and registering a primary user account to receive transaction activity notifications (data transmitting), but for the recitation of generic computer components, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites: “… receiving, … from a first user device associated with a first user account, a request to establish a restricted mobile payment account on behalf of a second user account, the restricted mobile payment account of the second user account to be a subaccount of a primary mobile payment account of the first user account, the request comprising user account information that is associated with the second user account; determining, … that the second user account is included in a user account group with the first user account based at least in part on the user account information, wherein the user account group represents an existing trusted relationship between the second user account and the first user account, wherein the account service provider maintains the existing trusting relationship and provides the first user account and the second user account; sending, … a registration notification to a second user device to trigger registration of the restricted mobile payment account with a payment service, the second user device associated with the second user account; receiving, … and from the second user device and based at least in part on the registration notification, a registration request that comprises a unique user account identifier of the second user account; causing, … creation of the restricted mobile payment account based at least in part on sharing the user account information and the unique user account identifier of the second user account with an issuing system, wherein sharing the user account information and the unique user account identifier comprises sharing without sharing personally identifying information of a user associated with the second user account; and registering, … the first user account to receive transaction activity notifications corresponding to transactions of the restricted mobile payment account”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). Hence, claim 1 is not patent eligible.

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as an “account service provider server”, “first user device”, “second user device”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions for creating a restricted payment subaccount comprising the steps of merely receiving a request (instruction) to establish the restricted payment subaccount, including (linking) the subaccount in an account group, sending a registration notification to user device including an account identifier, and registering a primary user account to receive transaction activity notifications (data transmitting), but for the recitation of generic computer components.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions for creating a restricted payment subaccount comprising the steps of merely receiving a request (instruction) to establish the restricted payment subaccount, including (linking) the subaccount in an account group, sending a registration notification to user device including an account identifier, and registering a primary user account to receive transaction activity notifications (data transmitting), but for the recitation of generic computer components, using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Independent claim 8 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 8 corresponds to the subject matter of claim 1 in terms of a computer readable storage medium (e.g., manufacture). Therefore the reasoning provided for claim 1 applies to claim 8 accordingly.  

[Examiner notes, however, that it is not clear whether the claimed “computer-readable medium” is in the form of transitory or non-transitory. In order to further overcome the rejection, Examiner suggests Applicant should add the limitation “non-transitory” to read “a non-transitory machine (or computer) readable or storage medium…”]

Independent claim 21 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 21 corresponds to the subject matter of claim 1 in terms of a server (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 21 accordingly.  

Dependent claims 2-7, 9-20, and 22-23 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-17 and 21-23 are rejected under U.S.C. 103(a) as being unpatentable over
US 10,102,517 of Akin ("Akin"), in view of US 2014/0258123 of Fernandes ("Fernandes"), in view of Kohiyama et al., US 2004/0187012 (“Kohiyama”).

Re Claim 1: (Currently Amended) Akin discloses a computer-implemented method, comprising: 

receiving, by a server of an account service provider and from a first user device associated with a first user account, a request to establish a restricted mobile payment account on behalf of a second user account, the restricted mobile payment account of the second user account to be a subaccount of a primary mobile payment account of the first user account, the request comprising user account information that is associated with the second user account; (Abstract; C8 L20-25)

determining, by the server of the account service provider, that the second user account is included in a user account group with the first user account based at least in part on the user account information, (C3 L15-20)

wherein the user account group represents an existing trusted relationship between the second user account and the first user account, (Abstract; FIG. 3: 303)

wherein the account service provider maintains the existing trusting relationship and provides the first user account and the second user account; (Abstract; FIG. 3: 303)

Akins doesn’t explicitly disclose but Fernandes teaches:

sending, by the server of the account service provider, a registration notification to a second user device to trigger registration of the restricted mobile payment account with a payment service, the second user device associated with the second user account; 

receiving, by the server of the account service provider and from the second user device and based at least in part on the registration notification, a registration request that comprises a unique user account identifier of the second user account; 

Fernandes, however, makes this teachings in a related endeavor ([0025, 0026, 0027, 0031, 0032, 0036, 0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fernandes with the invention of Akins as disclosed above for the motivation of providing sufficient protection from fraudulent registrations and/or transactions.

Akins further discloses:

causing, by the server of the account service provider, creation of the restricted mobile payment account based at least in part on sharing the user account information and the unique user account identifier of the second user account with an issuing system, ([C3 L15-20])

Akins doesn’t explicitly disclose but Kohiyama teaches:

wherein sharing the user account information and the unique user account identifier comprises sharing without sharing personally identifying information of a user associated with the second user account; 

Kohiyama, however, makes this teachings in a related endeavor ([0039-0043, 0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kohiyama with the invention of Akins as disclosed above for the motivation of ensuring data/information integrity protection.

Akins doesn’t explicitly disclose but Fernandes teaches:

registering, by the server of the account service provider, the first user account to receive transaction activity notifications corresponding to transactions of the restricted mobile payment account.  

Fernandes, however, makes this teachings in a related endeavor ([0019-0026, 0072-0073, 0076, 0078]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fernandes with the invention of Akins as disclosed above for the motivation of providing sufficient protection from fraudulent registrations and/or transactions.

Re Claim 2: (Original) Akins in view of Fernandes in view of Kohiyama discloses the computer-implemented method of claim 1. Akins further discloses: 

wherein registering the first user account to receive the transaction activity notifications comprises sharing a token and a resource locator with the first user device, the resource locator identifying a network location of a transaction activity table that stores the transactions of the restricted mobile payment account, and the token being usable to access the transaction activity table. (C3 L17-67; C4 L1-9)

Re Claim 3: (Currently Amended) Akins in view of Fernandes in view of Kohiyama discloses the computer-implemented method of claim 1. Akins further discloses: 

receiving, from [[an]] the issuing system, an indication of a new transaction of the restricted mobile payment account; 

sending, to the first user device and based at least in part on the indication, a transaction activity notification corresponding to the new transaction; 

receiving, from the first user device, a request for transaction information corresponding to the new transaction; and 

sending, to the first user device and based at least in part on the request, the transaction information.  

(C4 L34-61)

Re Claim 4: (Original) Akins in view of Fernandes in view of Kohiyama discloses the computer-implemented method of claim 3. Akins doesn’t explicitly disclose:

wherein the request for the transaction information comprises a token and a resource locator, and wherein the method further comprises: 

accessing a transaction activity table at a resource location identified by the resource locator; and 

using the token to read the transaction information in the transaction activity table.  

Fernandes, however, makes this teachings in a related endeavor ([0027, 0029-0031, 0036, 0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fernandes with the invention of Akins as disclosed above for the motivation of providing means of verifying and/or monitoring purchase/payment transactions.

Re Claim 5: (Original) Akins in view of Fernandes in view of Kohiyama discloses the computer-implemented method of claim 1. Akins further discloses: 

wherein the user account information is obtained from a remote storage and compute system or input at the first user device.  (C8 L25-46)

Re Claim 6: (Original) Akins in view of Fernandes in view of Kohiyama discloses the computer-implemented method of claim 1. Akins further discloses: 

wherein the user account group comprises an owner role and at least one of a participant role or a managing participant role.  (Abstract; FIG. 3: 303)

Re Claim 7: (Original) Akins in view of Fernandes in view of Kohiyama discloses the computer-implemented method of claim 6. Akins further discloses: 

wherein the first user account is the owner role and the second user account is the participant role.  (Abstract; FIG. 3: 303)

Re Claim 8: (Currently Amended) Claim 8, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 8 is rejected in the same or substantially the same manner as claim 1.

Re Claim 9: (Currently Amended) The one or more computer-readable media of claim 8, 

wherein the user account group comprises a set of user accounts that share account services and account privileges.  

Re Claim 10: (Original) Claim 10, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 10 is rejected in the same or substantially the same manner as claim 6.

Re Claim 11: (Original) Akins in view of Fernandes in view of Kohiyama discloses the one or more computer-readable media of claim 9. Akins doesn’t explicitly disclose:

wherein the computer-executable instructions further cause the one or more processors to perform operations comprising registering a third user account to receive the transaction activity notifications, the third user account included in the user account group.  

Fernandes, however, makes this teachings in a related endeavor ([0019-0026, 0072-0073, 0076, 0078]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fernandes with the invention of Akins as disclosed above for the motivation of providing sufficient protection from fraudulent registrations and/or transactions.

Re Claim 12: (Original) Akins in view of Fernandes in view of Kohiyama discloses the one or more computer-readable media of claim 8. Akins further discloses:

wherein the payment service comprises a peer-to-peer payment service.  (C2 L28-67; C3 L1-20)

Re Claim 13: (Currently Amended) Akins in view of Fernandes in view of Kohiyama discloses the one or more computer-readable media of claim 8. Akins further discloses:

wherein causing creation of the restricted mobile payment account comprises: 

sending an account creation request to the issuing system; and 

receiving a confirmation of execution of the account creation request, the confirmation comprising a payment account identifier of the restricted mobile payment account.  

(Abstract; C8 L20-25)

Re Claim 14: (Original) Akins in view of Fernandes in view of Kohiyama discloses the one or more computer-readable media of claim 8. Akins further discloses:

wherein the computer-executable instructions further cause the one or more processors to perform operations comprising storing the user account information included in the request to establish the restricted mobile payment account on behalf of the second user account.  C8 L25-46)

Re Claim 15: (Original) Akins in view of Fernandes in view of Kohiyama discloses the one or more computer-readable media of claim 8. Akins further discloses:

wherein the computer-executable instructions further cause the one or more processors to perform operations comprising communicating with an account verification system to verify the second user account based at least in part on the user account information.  (C4 L62-67; C5 L1-26)

Re Claim 16: (Original) Akins in view of Fernandes in view of Kohiyama discloses the one or more computer-readable media of claim 8. Akins further discloses:

wherein the computer-executable instructions further cause the one or more processors to perform operations comprising converting the restricted mobile payment account to a new primary mobile payment account of the second user account based at least in part on detecting that an age associated with the second user account meets or exceeds an age threshold.  (C5 L32-37 C6 L13-23; C7 L6-9)

Re Claim 17: (Original) Akins in view of Fernandes in view of Kohiyama discloses the one or more computer-readable media of claim 16. Akins further discloses:

wherein the computer-executable instructions further cause the one or more processors to perform operations comprising, prior to converting the restricted mobile payment account: 

presenting a conversion option at a user interface of the second user device based at least in part on detecting that the age associated with the second user account meets or exceeds the age threshold; and 

responsive to a selection of the conversion option at the user interface, verifying an identity of a user of the second user account, wherein converting the restricted mobile payment account is based at least in part on verifying the identity of the user of the second user account.  

(C5 L32-37 C6 L13-23; C7 L6-9)

Re Claims 18-20: (Canceled)  
  
Re Claim 21: (New) Claim 21, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 21 is rejected in the same or substantially the same manner as claim 1.

Re Claim 22: (New) Claim 22, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 9. Accordingly, claim 22 is rejected in the same or substantially the same manner as claim 9.

Re Claim 23: (New) Claim 23, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 23 is rejected in the same or substantially the same manner as claim 6.



Conclusion

Claims 1-17 and 21-23 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692